Judgment, Supreme Court, New York County (Brenda Soloff, J., at plea and sentence), rendered February 27, 1990, convicting the defendant upon her plea of guilty of grand larceny in the second degree, for which she was sentenced to a term of from 2 to 6 years imprisonment, unanimously affirmed.
We reject defendant’s contention that the sentence constituted a punishment for the defendant’s inability to make restitution. At the inception of the plea proceeding, the court apprised the defendant of the possibility of receiving up to 15 years in prison, indicating that the court would consider partial restitution in sentencing, but that it "made no promises.” Under these circumstances, the court’s reference to restitution cannot be viewed as a commitment which was later broken by the sentencing court.
The defendant’s claim that the sentence was excessive is likewise without merit. The defendant faced a maximum term of incarceration of 5 to 15 year maximum prison term. Defendant’s calculated and continuous thefts over a period of three years in excess of $750,000 belie allegations that the crime was an aberration solely due to a gambling compulsion. The sentence was in no way inappropriate. Concur — Sullivan, J. P., Rosenberger, Wallach, Kupferman and Rubin, JJ.